Citation Nr: 0834789	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement for service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service personnel records indicate that the veteran served in 
Vietnam with the 3rd Battalion 16th Artillary from June 7, 
1967 to July 21, 1967, and with the 2nd Battalion 11th 
Artillary from July 21,1967 to May 11,1968. The veteran 
alleges that his currently diagnosed PTSD results from in 
service stressors including artillery duties; driving though 
an enemy ambush; witnessing dead American soldiers and; 
serving in Bien Hoa during the Tet Offensive. Specifically, 
in February 1968, while with the 101st Airborne Division, the 
veteran alleges to have witnessed hundreds of dead bodies at 
the Da Mai Creek, south of the city of Hue, after the Battle 
of Hue. See VA Form 21-0781 Statement in Support of Claim for 
Service Connection for Post-Traumaic Stress Disorder, January 
2006.

The record reflects that the RO contacted the Joint Services 
Records Research Center (JSRRC) for further investation. The 
JSRRC determined the veteran's battalion was located in Chu 
Lai during February 1968, based on reports dating in November 
1967 and March 1968, which reflects that the 2nd Battalion 
11th Artillary was in the city of Chu Lai rather than Hue. 

However, historical records indicate that Hue was targeted 
and overrun by communist forces because it was not heavily 
manned.  Many of the American troops that responded to the 
attack came from outlying areas and is entirely possible that 
a unit at Chu Lai could have responded to the emergency.  

Under these circumstances, the case should be remanded for 
record verification: the JSRRC should search the records of 
the veteran's unit, 2nd Battalion, 11th Artillery, for combat 
stressors and assignment of unit personnel to the Hue area, 
for the 60 day period beginning January 31, 1968.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should attempt to verify the 
veteran's reported PTSD stressors, as 
described in particular the February 2007 
Noice of Disagreement, by requesting unit 
information and unit history.  If additional 
evidence is needed for stressor 
verification, the veteran should be asked to 
provide it.  If stressor verification cannot 
be done due to insufficient information, 
that fact should be documented in the 
record.  

2.	After completion of the above development, 
and only if a stressor has been verified, 
the AMC should schedule the veteran for a VA 
psychiatric examination.  The claims file 
and the AMC's report of verified stressors 
should be provided to and reviewed by the 
examiner prior to conducting this 
examination, and the review should be 
acknowledged.  The examiner is requested to 
state an opinion as to whether the veteran 
currently has PTSD, and, if so, whether it 
is a result of a verified stressor.  The 
complete rationale for each opinion 
expressed must be provided.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, to include the denial of his 
claim.

3.	Thereafter, the RO should readjudicate the 
appellatnt's claim. If the benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice of 
all relecant actions aken on the caim for 
benefits, to include a summary of the 
eivdece and applicable law and regulations 
considered pertinent to the issue currently 
on appeal. An appropriate presiod of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




